Citation Nr: 0218692	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD) with major depressive 
disorder, currently evaluated as 70 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left patella.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied an evaluation in excess 
of 50 percent for PTSD.  During the pendency of the appeal, 
a March 2001 Decision Review Officer Decision increased the 
evaluation for the veteran's PTSD to 70 percent.  The 
effective date was September 14, 1999, the date of showing 
of the worsening of symptoms.  A March 2002 rating decision 
granted the veteran service connection for major depressive 
disorder, evaluated along with the PTSD as 70 percent 
disabling.  

This case is also before the Board on appeal from a March 
2002 rating decision's grant of a 10 percent evaluation for 
residuals of a fracture of the left patella, with 
degenerative changes.  The veteran appeals for a higher 
rating.

The RO also denied the veteran's claim for a total 
disability rating based on individual unemployability (TDIU) 
in March 2002.  As there has been no receipt of a notice of 
disagreement to this latter decision as of this date, this 
issue is not currently in appellate status.  The veteran is 
advised, however, that he has until March 2003 or one year 
from the date he received notice of this decision to appeal 
the decision by filing a timely notice of disagreement.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a)(2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record fails to show 
that the veteran's PTSD with major depressive disorder 
results in total occupational and social impairment.

3.  The competent medical evidence of record shows that the 
veteran's fracture of the left patella is manifested by 
degenerative changes and pain but it is not productive of 
any appreciable limitation of motion, instability, 
subluxation or locking.    


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 70 
percent for PTSD with major depressive disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the left patella with 
degenerative changes have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5227, 5258, 5260, 5261 (2002); 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the VCAA 
and VA's enhanced duty to assist and notify, and the 
evidence necessary to substantiate his claims for increased 
evaluations, by the March 2002 Supplemental Statement of the 
Case (SSOC) and the June 2002 Statement of the Case (SOC).  
The Board notes that the VCAA made no change in the 
statutory or regulatory criteria which govern the criteria 
for the current claims for increased evaluations.  The March 
and June SSOCs included the law and regulations implementing 
VCAA, to include the enhanced duty to notify and assist 
provisions.  The Board finds that the claimant was kept 
apprised of what he must show to prevail in his claim, and 
he was generally informed as to what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence, including recent VA examination reports, to make a 
decision.  Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
October 3, 2002); 38 U.S.C. § 5103A. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In correspondence to VA, and during a January 2001 personal 
hearing, the veteran has contended variously that the 
evaluations for his PTSD and residuals of a fracture of the 
left patella do not adequately reflect the severity of those 
disabilities.  He states that he feels anger all the time, 
and that while working alone at his job collecting garbage 
has intimidated customers.  His wife has stated that he is 
able to work only because he works for his former brother in 
law, who tolerates him because he is a good worker and never 
misses work, and that he has had incidents with weigh 
masters.

The record before the Board contains post-service VA 
outpatient records and VA examination reports, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Outpatient VA and Vet Center treatment reports dated during 
the appeal period demonstrate that the veteran was receiving 
treatment throughout 1999.  Prior to September 1999, he was 
on medications and reported that he was doing better.  A 
treatment note dated September 14, 1999, provides that the 
veteran reported the return of irritability and desire to 
isolate.  Additional treatment reports dated from that time 
through August 2000 provide that his medication was 
increased, and his various PTSD symptoms both increased and 
decreased.  

The report of a July 2000 VA PTSD examination indicates that 
the veteran had worked as a full-time garbage man for the 
last 19 years.  He reported almost daily homicidal ideation 
and recurrent suicidal ideation without a specific plan.  He 
denied psychotic ideations and there was no evidence of 
hallucinations, delusions or significant cognitive 
impairments.  The veteran complained of a predominately 
angry mood.  

The examiner stated that the veteran appeared to meet the 
DSM-IV criteria for chronic and severe symptoms of PTSD.  
His symptoms had remained in the severe range despite 
psychotherapy, mediation management and involvement in PTSD 
groups.  He had displayed long history of abnormalities of 
conduct and judgment.  He appeared marginally employable, 
and if it were not for his ex-brother in law, he would have 
severe difficulties getting along with coworkers or 
supervisors.  He managed to maintain his ability to function 
at work as a result of being able to isolate himself and not 
interact with others.  He suffered from severe social, 
industrial and emotional impairment.  The Axis I diagnosis 
was PTSD, chronic and severe; and history of alcohol 
dependence, in apparent remission.  The Axis V GAF was 41, 
serious impairment of social and occupational functioning.  

During an April 2001 outpatient appointment, the veteran 
complained of pain in the joints of the hands, knees, feet 
and back.  In October 2001, examination of the veteran's 
major joints was negative.  An April 2001 VA radiographic 
examination of the veteran's left knee resulted in an 
impression of chondrocalcinosis, lateral patellofemoral 
degenerative change, related to patient's accessory 
ossification center of the patella.  

In June 2001, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, on which he stated that he worked 32 hours 
a week as a garbage man and lost no time from illness since 
1981.  The veteran stated in addition that he was able to 
work on this job because he was alone and did not have to 
deal with anyone, including his boss.

The report of a January 2002 VA PTSD examination indicates 
that the veteran complained of episodic suicidal and 
homicidal ideation.  The veteran reported that he was able 
to work because his job did not require him to interact with 
other people, and he could be by himself.  He noted that he 
had no problems with his job performance or his attendance.  
He reported nightmares about combat four of seven nights, 
and trouble with anger control with regard to his family and 
authority figures.  He noted having been in a bar fight 
about eight months earlier.  He admitted to binge drinking 
on weekends and noted that his family became scared of his 
drinking because it made him irritable.  

On examination, he was oriented to person, place, time and 
purpose of the interview.  He stated that he had occasional 
visual flashbacks of combat experiences.  There was no 
evidence of hallucinations, delusions or significant 
cognitive impairment.  He displayed a labile affect.  

The examiner stated that the veteran appeared to meet the 
DSM-IV criteria for chronic severe PTSD, chronic severe 
major depressive disorder secondary to PTSD, and alcohol 
dependence.  The veteran suffered from severe social, 
industrial and emotional impairment.  The examiner stated 
the belief that the veteran would be unemployable if he was 
required to work around others.  The DSM-IV Axis I diagnosis 
was PTSD, chronic and severe; major depressive disorder, 
chronic and severe, secondary to PTSD; and alcohol 
dependence.  The Axis V GAF was 41, serious impairment in 
social and occupational functioning.  

The report of a January 2002 VA examination of the veteran's 
knees indicates that there was obvious enlargement of the 
left patella and palpable deformity, with crepitus on 
flexion and extension.  There was pain with palpation along 
the lateral facet of the patella at the patellofemoral 
joint.  There was no significant atrophy and leg 
measurements were bilateral.  Range of motion was from zero 
to 132 degrees bilaterally.  Lachman's test, laxity and 
joint line pain were negative.  There was no evidence of 
meniscal tear.  The April 2001 radiographic examination 
results were noted to read as an accessory ossicle and 
degenerative changes.  The impression was no evidence of 
accessory ossicle.  The veteran had a patellar fracture with 
an area of nonunion and patellofemoral arthoris, moderate.  
The examiner stated that the veteran continued to have 
patellofemoral pain and he would experience increasing pain 
and limited ability to do activities that require knee 
flexion under load.  He noted that he did not find any 
actual loss of motion on physical examination.  

In a February 2002 statement, the veteran's employer stated 
that the veteran worked by himself.  He was an excellent 
worker, but the company did not have him work with anyone 
else or work directly with garbage customers.  He worked 
seven days a week, for a total of 35 hours a week.  

VA medication management reports dated in February and March 
2002 provide that the veteran was prescribed a number of 
medications for PTSD.  They include an opinion that Zoloft 
was more beneficial to the veteran than Paxil, and in March 
it was noted that he was without acute complaints.

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his or her ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.
PTSD with Major Depressive Disorder

Under the provisions of the Rating Schedule, a 70 percent 
evaluation is warranted when occupational and social 
impairment is present with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 70 for PTSD.  
The Board is aware of the symptoms of PTSD with which the 
veteran must struggle on a daily basis.  These include, but 
are not limited to, difficulty dealing with anger, inability 
to interact appropriately with other people, and suicidal 
and homicidal ideation.  Nevertheless, the record clearly 
demonstrates that his PTSD does not result in total 
occupational and social impairment.  The veteran does have a 
relationship with his family, however strained, with whom he 
lives.  He has been described as an excellent worker, even 
if his employment is protected and he must work alone and it 
is apparent from his employer that the veteran works 35 
hours a week.  This fact alone obviously goes against a 
finding of total industrial impairment.  

The Board is cognizant of the veteran's GAF scores of 41.  
The Court has held that Global Assessment of Functioning or 
GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32). ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  However, aside 
from the fact that the current 70 percent rating takes into 
account severe social and industrial impairment, as noted 
above, the veteran in this case is able to work 35 hours a 
week without incident provided he work alone, which he has 
been able to do.  Moreover, the record is negative for gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Code 9411.

Since the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Left Patella

Arthritis, due to trauma, substantiated by X-ray findings, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2002).

Regarding limitation of motion, a noncompensable evaluation 
is warranted when flexion of the leg is limited to 60 
degrees or extension is limited to 5 degrees.  A 10 percent 
evaluation is warranted when flexion of the leg is limited 
to 45 degrees, or extension is limited to 10 degrees.  An 
evaluation of 20 percent is warranted when there is 
limitation of flexion of the leg to 30 degrees or limitation 
of extension of the leg to 15 degrees.  Diagnostic Codes 
5260 and 5261 (2002).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  
See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that in VAOPGCPREC 23-97, it was held 
that a claimant who has arthritis and instability of the 
knee may be rated separately under DC 5003-5010 and DC 5257 
based on additional disability.  It was specified that, for 
a knee disorder already rated under DC 5257, a claimant 
would have additional disability justifying a separate 
rating if there is limitation of motion under DC 5260 or DC 
5261.  Hence, if a claimant has a disability rating under DC 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion, a separate 
rating is available under DC 5003 or DC 5010.  Likewise, if 
a claimant has a disability rating under DC 5003 for 
arthritis of the knee, and there is evidence of instability, 
a separate rating is available under DC 5257.  See 
VAOPGCPREC 9-98.

Slight recurrent knee subluxation or lateral instability is 
rated 10 percent.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation, and severe 
recurrent knee subluxation or lateral instability is rated 
30 percent.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for his 
left knee disability.  The competent medical evidence of 
record shows that the veteran's fracture of the left patella 
is manifested by degenerative changes and pain but it is not 
productive of any appreciable limitation of motion, 
instability, subluxation or locking.  The report of the 
January 2002 VA examination indicates that range of motion 
of the left knee was full and equal to that of the right 
knee.  While the current 10 percent rating is supported by 
the fact that the veteran has arthritis with painful motion 
of the knee (see Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991)), the very minimal limitation of motion that has been 
reported falls far short of what is required to support a 
rating in excess of 10 percent under the range of motion 
codes for the knee (5260 and 5261).  In the absence of 
clinical evidence of weakness on motion, excess 
fatigability, or incoordination due to the veteran's 
service-connected left knee disability, and with no 
objective evidence of additional functional limitation due 
to pain or flare-ups of pain to a degree that approaches the 
degree of limitation required for a 10 percent, let alone 20 
percent rating, a higher rating under 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261; and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), is not warranted.

The Board recognizes the veteran's complaints of flare-ups 
and pain on use, as well as the potential application of 
Deluca, 8 Vet. App. at 202.  However, the January 2002 VA 
examination found no significant atrophy and in fact leg 
measurements were bilateral at that time.  The Board notes 
that muscle atrophy results when a patient attempts to avoid 
pain by not using a certain joint or extremity, and thus 
constitutes objective evidence of pain and functional 
impairment.  Given the lack of such objective evidence that 
the veteran's service-connected residuals of a fracture of 
the left patella result in functional impairment and pain, 
the Board finds that additional compensation is not 
warranted on this basis.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca, 8 Vet. App. at 202.

The Board also finds that the veteran's service-connected 
left knee disorder demonstrates no more interference with 
employment than is contemplated by the present 10 percent 
schedular rating.  There is no evidence of frequent periods 
of hospitalization related to this disorder.  Therefore, the 
Board finds there is no persuasive evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related solely to this service-connected disorder, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996). 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher or extraschedular 
rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board finds the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's left knee 
disability.


ORDER

An evaluation in excess of 70 percent for PTSD with major 
depressive disorder is denied.

A rating in excess of 10 percent for residuals of a fracture 
of the left patella is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

